Citation Nr: 9905314	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  91-50 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for drug addiction.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from December 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
August 1992, but was remanded for additional development.  
The veteran was incarcerated during this period, and the RO 
delayed completion of the remand request until his release.  
The requested development has been completed, and the case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The evidence shows that the veteran used heroin during 
active service, and that he became addicted to this drug due 
to his willful misconduct. 

2.  The service medical records are negative for a kidney 
disability; post service records show this disability first 
manifested many years after service, and do not contain any 
medical opinion relating it to active service.  

3.  The evidence reveals several different etiological agents 
that may have resulted in the veteran's kidney disability, 
including sarcoidosis, hypertension, hepatitis, and drug use, 
but there is no medical opinion that explicitly attributes 
the veteran's kidney disability to drug abuse. 


CONCLUSIONS OF LAW

1.  There is no legal basis for entitlement to service 
connection for drug addiction. 38 U.S.C. § 310 (1988); 
38 C.F.R. § 3.301(c)(3) (1990).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a kidney 
disability on a direct basis.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.301(c)(3) (1990).

3.  The veteran's kidney disability did not develop 
proximately due to drug abuse.  38 U.S.C. § 310 (1988); 
38 C.F.R. § 3.301(c)(3) (1990); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he became addicted to heroin during 
active service.  He states that he never used this drug prior 
to service, but became a user during service.  In addition, 
the veteran contends that he has developed end stage kidney 
disease as a result of drug abuse.  As the addiction which 
led to the kidney disability began during service, the 
veteran argues that the resulting disability should be 
service connected.  

The Board notes that the laws and regulations pertaining to 
service connection for drug addiction and disabilities due to 
addiction have been changed since the veteran submitted his 
claim.  These changes are very explicit in prohibiting 
service connection for drug abuse, and generally make it much 
more difficult for a veteran to receive any benefits for the 
residuals of drug use.  However, these changes apply only to 
claims submitted after October 31, 1990.  See Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-351.  The 
veteran's original claim was received on October 9, 1990.  
Therefore, the Board will consider the veteran's claims under 
the somewhat more favorable provisions pertaining to drug 
addiction and disabilities due to addiction that were in 
effect at the time he submitted his claim in October 1990.  




Drug Addiction

Under the old law and regulation, service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service, but no 
compensation could be paid if the disability was the result 
of the veteran's own willful misconduct.  38 U.S.C. § 310 
(1988).  The isolated and infrequent use of drugs by itself 
was not considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction would be considered willful misconduct.  When drugs 
were used to enjoy or experience their effects and the 
effects resulted proximately and immediately in disability or 
death, such disability or death was considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (1990).  

The Board finds that entitlement to service connection for 
drug addiction is not merited.  A review of the record shows 
that the veteran used heroin intravenously during active 
service, and he continued to use this drug following 
discharge from active service.  However, under the laws and 
regulations in effect at the time of the veteran's claim, 
service connection for compensation could not be granted for 
a disability that was the result of willful misconduct, and 
the pertinent regulation explicitly stated that drug 
addiction was considered to be willful misconduct.  
Therefore, there is no basis in law for service connection 
for drug abuse.  As the disposition of this claim is based on 
law and not the facts of this case, the claim must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Kidney Disability

The veteran contends that he has developed a kidney 
disability secondary to his drug addiction.  Under the old 
laws and regulations, organic diseases and disabilities which 
were a secondary result of the chronic use of drugs and 
infections coinciding with the injection of drugs would not 
be considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(3) (1990).  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  While the veteran has consistently maintained 
that his kidney disability is the result of his drug abuse, 
he has not indicated whether or not he believes his 
disability first manifested during service or after service.  
If this disability developed during service, then service 
connection on a direct basis is possible.  Therefore, the 
Board will consider entitlement to service connection for 
this disability both on a direct basis and on a secondary 
basis.  

If cardiovascular-renal disease becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of this 
disability during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board notes that attempts have been made to obtain all of 
the veteran's service medical records, but these have been 
mostly unsuccessful.  The records which are available include 
a June 1976 Mental Status Examination.  This examination 
notes the veteran's heroin use, but is negative for an 
indication of a kidney disability. 

The earliest relevant post service medical records are 
private hospital records dated from December 1986 to February 
1987.  These records show complaints of weakness, weight 
loss, and nocturia.  He had a history of intravenous usage of 
heroin and cocaine.  The diagnosis was sarcoidosis.  The 
hospital report was negative for a kidney disability.  

The earliest post service evidence of a kidney disability is 
private medical records dated March 1988.  These records note 
that the veteran was found to have renal insufficiency.  The 
etiology of this condition was not noted.  

Private medical records from April 1988 show that the veteran 
had been diagnosed with sarcoidosis and chronic renal 
insufficiency.  He was seen for a follow up examination in 
May 1988.  The assessment was a presumptive diagnosis of 
sarcoid renal disease.  

September 1989 private medical records show that the veteran 
was being treated for renal failure.  His history noted that 
he had first been told about his kidney problems in 1986.  
The veteran believed that his kidney problems were due to 
sarcoidosis, although he did have a history of intravenous 
drug abuse, and had been treated for hypertension for the 
past four years.  He reported that he had not received any 
treatment for his kidney failure until he had begun dialysis 
two months previously.  The impressions included end stage 
renal disease, etiology not clear, possible sarcoidosis 
versus nephrosclerosis, history of sarcoidosis, and history 
of hypertension on medication.  The veteran was to continue 
on intermittent hemodialysis.  

January 1990 records indicate that the veteran was seen for 
an evaluation of his kidney disease, in part to determine the 
etiology of the disorder.  The examiner stated that the 
etiology might be multi-factorial.  The impression included 
end-stage renal disease, unclear cause, perhaps 
multifactorial secondary to intravenous drug use, sarcoid, 
and chronic hypertension.

Hospital records dated from July 1992 indicate that the 
veteran was admitted for dialysis.  He had a history of 
chronic renal failure since 1988 which had required dialysis 
three times a week since 1989.  The assessments included 
chronic renal failure for dialysis on maintenance.  

The veteran underwent a nephrology consultation in January 
1993.  He had a history of end-stage renal disease and 
dialysis from June 1989.  The etiology of this disorder was 
said to be unclear, but at that time he was thought to have 
sarcoid and high blood pressure.  He had used intravenous 
drugs in the past, but it was not clear whether the veteran 
had used heroin, or if this was a heroin nephropathy.  The 
impression was end-stage renal disease, on intermittent 
hemodialysis, possibly secondary to sarcoid nephropathy or 
hypertensive nephrosclerosis.  

July 1994 records indicate that the veteran underwent an 
annual review of his disability.  The etiology of his end-
stage renal disease was not clear, but he had high blood 
pressure and was thought maybe to have had sarcoid.  He had 
used intravenous drugs in the past, but is was not clear if 
he had ever used heroin.  The impression was end-stage renal 
disease, etiology not clear.  

VA treatment records dated from January 1998 to March 1998 
are contained in the claims folder.  These records show 
treatment for his end-stage renal disease, including 
dialysis.  

The veteran was afforded a VA medical examination in March 
1998.  The diagnoses included end-stage renal disease.  The 
etiology was unclear, but the possibilities included sarcoid, 
hypertension, and intravenous drugs.  

The March 1998 VA examination was reviewed and interpreted by 
a renal specialist in a March 1998 addendum.  The potential 
causes of his end-stage renal disease included intravenous 
drug use, historical hepatitis C infection, sarcoidosis, and 
hypertension.  The reviewer stated that there was no test 
that could reveal the specific etiologic agent.  The final 
diagnosis was end-stage renal disease of indeterminate 
etiology, with acquired polycystic kidney disease, currently 
on dialysis, stable.  

The Board finds that entitlement to service connection for a 
kidney disability is not merited either on a direct basis to 
active service or as secondary to drug addiction.  

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a kidney 
disability on a direct basis.  The available service medical 
records are completely negative for a kidney disability.  
There is also no evidence of a kidney disability within a 
year of discharge from active service.  The first evidence of 
a kidney disability is dated 1988, which was nearly 15 years 
after the veteran's discharge from service.  The medical 
evidence consistently dates the beginning of this disability 
to either 1988 or 1989, and does not contain a single opinion 
stating that the veteran's kidney disability originated 
during service or within the one year presumptive period 
following discharge from service.  Therefore, without 
evidence of a kidney disability during service or a nexus 
between his current disability and active service, this 
aspect of the veteran's claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. 
App. 486 (1997).

Initially, the Board finds that the claim for entitlement to 
service connection for a kidney disability as secondary to 
drug abuse is well grounded.  Several possible causes of the 
veteran's kidney disability have been noted in the evidence, 
including drug abuse.  The old laws and regulations provide 
that service connection may be granted for organic diseases 
and disabilities secondary to drug abuse.  Therefore, the 
veteran's claim is plausible.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.301(c)(3) (1990).  

However, even assuming that the veteran's drug addiction 
originated during active service, the Board finds that 
entitlement to service connection for a kidney disability 
secondary to drug abuse is not warranted.  The evidence shows 
that there are many possible causes of the veterans' kidney 
disability in addition to drug abuse, including sarcoidosis, 
hypertension, and hepatitis.  There is no medical opinion 
that explicitly states the veteran's kidney disability is the 
result of drug abuse.  Moreover, the veteran was first found 
to have a kidney disability in 1988, which was just over a 
year following his initial diagnosis of sarcoidosis in 1987.  
He had been using drugs since at least 1973, with no previous 
history of a kidney disability.  The first medical records to 
comment as to the etiology of the kidney disability were the 
May 1988 records that included a presumptive diagnosis of 
sarcoid renal disease.  All subsequent records have noted 
sarcoidosis as being a risk factor, but not all have cited 
the veteran's drug abuse.  The most recent VA medical opinion 
states that there is no test that would reveal the cause of 
the veteran's kidney disability, and found that the etiology 
cannot be determined.  Therefore, given the proximity of the 
manifestation of the veteran's kidney disability to his 
development of sarcoidosis, and given the numerous other 
possible causes of kidney disability, some of which were 
cited in greater frequency by the veteran's doctors than drug 
abuse, the Board is unable to find that it is at least as 
likely as not that the veteran's kidney disability is 
secondary to drug abuse, and service connection is not 
merited.  



ORDER

Entitlement to service connection for drug addiction is 
denied.

Entitlement to service connection for a kidney disability is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

